                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MITCHELL D. KISHINEFF and                        CV 21-56-BLG-TJC
DEBRA L. KISHINEFF,

            Plaintiffs,                          ORDER GRANTING MOTION
                                                 TO DISMISS CLAIMS
vs.                                              AGAINST DEFENDANT
                                                 MCCLENDON
THURMAN MCCLENDON; S&H
TRUCKING, INC., and DOES 1-10,

            Defendants.


      Defendants have filed a Motion to Dismiss Plaintiff’s claims against

Defendant Thurman L. McClendon for failure to state a claim upon which relief

can be granted. (Doc. 3.) Plaintiffs have filed a response, indicating they do not

object to the Motion. (Doc. 10.) Accordingly, IT IS HEREBY ORDERED that

Defendant’s Motion to Dismiss is GRANTED. Defendant Thurman L.

McClendon is dismissed from this litigation.

      IT IS ORDERED.

      DATED this 8th day of July, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge



                                         1
